Citation Nr: 0305975	
Decision Date: 03/28/03    Archive Date: 04/08/03	

DOCKET NO.  97-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability with degenerative joint disease. 

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979.

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the benefits sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  By decision dated in March 
2000, the Board denied the issues currently on appeal.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) for further appellate 
consideration.  Because of the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), the Secretary of Veterans Affairs moved 
to have the Board's decision vacated and remanded for further 
consideration consistent with that Act.  On December 20, 
2000, the Court vacated the Board's decision and remanded the 
matter for further action and adjudication.  That was 
accomplished, and the case was returned to the Board from the 
RO on February 26, 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  A chronic neck disability with degenerative joint disease 
did not have its onset during the veteran's active military 
service or within one year following his discharge from 
military service.

3.  Hearing loss did not have its onset during the veteran's 
active military service or within one year post service, and 
is not reasonably attributable to an incident of such 
service.


CONCLUSIONS OF LAW

1.  A chronic neck disability with degenerative joint disease 
was not incurred in, or aggravated by, active military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Hearing loss was not incurred in, or aggravated by, the 
veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131,1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was issued a statement 
of the case, as well as supplemental statements of the case, 
that informed him of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  He also was given an opportunity to testify at a 
personal hearing before the undersigned and to submit 
additional evidence in support of his claim.  By letter dated 
July 16, 2002, the RO notified the veteran of the impact of 
the VCAA on his claims.  That letter also advised the veteran 
of what information or evidence he must or could submit and 
what evidence the VA would obtain.  In effect, the RO advised 
the veteran that if he supplied adequate identifying 
information, VA would obtain all relevant evidence.  Thus, 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claims and of the responsibilities 
of VA and the claimant in obtaining evidence.  He also was 
given an opportunity to submit additional evidence in support 
of his claims.  Of note is that the Board remanded this case 
for further action consistent with the VCAA.  

The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable disposition of the issues on appeal has been 
obtained.  In this regard, a medical examination has been 
conducted and an opinion has been obtained regarding whether 
there could be any causal relationship between the current 
neck disability and service.  With regard to the claim for 
service connection for a hearing loss, the separation 
examination clearly demonstrates no hearing loss was present 
in service or resulted from service.  The veteran was 
provided a VA examination that demonstrated a hearing loss 
was first demonstrated over 15 years after service.  
Therefore, the Board finds that there is no basis to seek a 
medical opinion as to whether a hearing loss first shown many 
years after service is related to service when the 
intervening separation examination demonstrates that event in 
service did not produce a hearing disability.  Accordingly, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed or to conduct 
further development.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claims.

II.  Service Connection for a Chronic Neck Disability with 
Degenerative Joint Disease

The veteran contends that he developed a chronic neck 
disability, to include degenerative joint disease, as a 
result of military service.  He cites complaints during 
military service of right trapezius pain similar to that 
experienced subsequent to service in support of his claim.  
The latter resulted in a diagnosis of the disability at 
issue.  He contends that if X-rays had been taken during 
military service, a chronic neck disability, to include 
degenerative joint disease would have been discovered.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1131.  In the case of 
degenerative joint disease, service connection may be granted 
if the disability manifests itself to a compensable degree 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection also may be granted for 
a disability that is shown to be chronic during military 
service; subsequent manifestations of the same chronic 
disease at any later date, however remote, shall be service 
connected, unless clearly attributable to intercurrent 
causes.  See 38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  It is within this 
context that the veteran's claim must be evaluated.

The facts are as follows.  The veteran's service medical 
records indicate that he was treated for a complaint of 
muscle pain in the area of the right trapezius in July 1978.  
A knot on the right shoulder and asymmetry of the shoulders 
was noted.  X-rays of the shoulder were interpreted as 
normal, and possible neck spasm of the right trapezius was 
diagnosed.  The remainder of the veteran's service medical 
records is negative for any complaints or findings regarding 
the cervical spine.

In June 1982, the veteran complained of neck pain.  Abnormal 
cervical lordosis was noted, and neck pain secondary to 
biomechanical factor was diagnosed.  During the following 
August, the veteran related a history of dull, aching neck 
pain for a number of years.  However, he gave no history of 
trauma to the neck, either during service or at any other 
time.  X-rays taken reflected cervical spine lordosis.  
Muscle spasm of the right trapezius secondary to cervical 
malalignment was diagnosed.

During VA outpatient treatment conducted in July 1995, the 
veteran gave a history of "on and off" neck pain since 1970.  
X-rays taken reflected osteophytes in the cervical spine and 
degenerative disc disease at C6-C7.  Diagnostic impressions 
included chronic neck pain, rule out fibromyalgia, rule out 
chronic trapezius spasms.  A magnetic resonance imaging (MRI) 
study conducted during the following month reflected 
degenerative changes of the cervical spine, moderate canal 
stenosis at C6-C7, severe right neural foramina narrowing and 
moderate to severe left neural foramina narrowing, mild right 
neural foramina narrowing at C5-C6 without evidence of canal 
stenosis, and increased signal consistent with degenerative 
change at C6-C7.

Records of the veteran's VA outpatient treatment in 1996 
reflect a history of neck pain of "many years" duration 
dating back to 1976.  In February 1997, the RO sought a 
medical opinion regarding the etiology of the veteran's neck 
disability.  The examiner reviewed the record and concluded 
that the veteran's cervical degenerative joint disease was 
not present in service or within one year of separation 
therefrom, but instead first appeared approximately 16 years 
following the veteran's discharge from service.  In the 
physician's opinion, there was no medical basis to conclude 
that the veteran's neck disability was in any way related to 
military service.

The record reflects subsequent treatment for the veteran's 
neck disability dating from October 1997 when he underwent a 
foraminotomy at C6-C7.  However nowhere in these records is 
there any indication that disability associated with the 
veteran's cervical spine is attributable to an incident of 
military service.

Absent evidence of a chronic disability during military 
service, the presence of degenerative joint disease within 
one year following his discharge from military service, or 
continuity of symptomatology following military service, 
there is no reasonable basis upon which to predicate a grant 
of the benefit sought on appeal.  See 38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.303, 3.37, 3.309.  The only opinion of 
record that associates the veteran's current neck disability 
to his military service is that of the veteran.  However, as 
a layman, he is unqualified to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because the 
record fails to indicate a relationship between the 
disability currently claimed and the veteran's military 
service, the claim must be denied.

III.  Service Connection for Hearing Loss.

The veteran contends that he developed hearing loss during 
military service as a result of acoustic trauma resulting 
from noise exposure due to weapons firing.  The provisions of 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 are incorporated herein 
by reference.  So, too, are the presumptive provisions of 
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309 with regard to 
sensorineural hearing loss.

The veteran's service medical records are negative for any 
indication of the presence of hearing loss during military 
service.  Audiometric testing conducted during the veteran's 
military service, to include an examination conducted in 
conjunction with his discharge therefrom, was within normal 
limits.

The first indication of hearing loss appears in the report of 
audiometric testing conducted by VA in September 1996.  Pure 
tone thresholds in decibels were as follows:  45 at 500 
hertz, 35 at 1,000 hertz, 50 at 2,000 hertz, 65 at 3,000 
hertz, and 60 at 4,000 hertz for the veteran's right ear; and 
25 at 500 hertz, 25 at 1,000 hertz, 20 at 2,000 hertz, 40 at 
3,000 hertz, and 40 at 4,000 hertz for the veteran's left 
ear.  Speech recognition was at 92 percent for each ear.  The 
examiner offered no opinion regarding the etiology of the 
hearing loss noted.

During outpatient treatment conducted by VA in October 1997, 
the veteran reported a history of hearing loss due to noise 
exposure during military service.  During VA outpatient 
treatment conducted in February and July 1998, the veteran 
again gave a medical history of hearing loss secondary to 
noise exposure during military service.  The records reflect 
a notation of "deafness:  secondary to noise in military."

The veteran underwent private medical treatment for bilateral 
ear pain in April and May 2002.  He was noted to have a 
history of chronic ongoing ear infections.  No further 
opinion regarding the etiology of the veteran's hearing loss 
was offered.

The foregoing represents the only clinical evidence of record 
regarding the veteran's hearing loss.  The record shows that 
a sensorineural hearing loss was not diagnosed during 
military service or within one year post service.  The 
competent medical evidence of record includes audiometric 
examination at separation from service that demonstrated that 
a hearing loss disability was not present, and thus was not 
causally related to service.  The separation examination 
findings are clearly entitled to far greater probative value 
than any medical evidence generated many years after service, 
particularly any medical opinion grounded in statements of 
medical history that are contradicted by the far more 
probative audiometric findings at separation from service.  
See 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Although VA records dated beginning in September 1996 
refer to a history of hearing loss secondary to noise 
exposure in service, the physicians relied upon the history 
offered by the veteran.  As noted above, that history is 
contradicted by the contemporaneous audiometric findings at 
service separation.  The Court has held that, without 
clinical findings to support the conclusion of an examining 
physician based solely upon information furnished by the 
veteran, such a conclusion constitutes nothing more than a 
bare transcription of history related by an unqualified 
person.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As such, it is insufficient to establish the etiology of the 
disability claimed.  Moreover, because the veteran is a lay 
person, he is unqualified to offer an opinion regarding the 
etiology of his currently diagnosed hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492.  Given the highly 
probative audiometric findings at separation from service 
demonstrating no hearing loss disability, the absence of a 
chronic hearing disability during service, the absence of 
continuity of symptomatology following service, and the 
absence of a medical opinion relating the veteran's currently 
diagnosed hearing loss to an incident of military service 
based upon an accurate history, there is no reasonable basis 
upon which to predicate a grant of the benefit sought on 
appeal.

The Board finds as to the issues of service connection for a 
chronic neck disability, to include degenerative joint 
disease, and hearing loss, that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d. 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).




ORDER

Service connection for a chronic neck disability, to include 
degenerative joint disease, is denied.

Service connection for hearing loss is denied.



		
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

